Citation Nr: 1117157	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  07-34 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for residuals of a total left knee replacement.

2. Entitlement to an evaluation in excess of 30 percent for residuals of a total right knee replacement.

3. Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from March 1945 to October 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the instant appeal stems from an August 2006 rating decision.  In this decision, the Veteran was awarded service connection for residuals of a total left knee replacement, initially evaluated as 30 percent disabling, and degenerative disc disease of the lumbar spine, initially evaluated as 10 percent disabling.  The August 2006 rating decision also denied an increased evaluation for right knee arthritis.  The Veteran has appealed the evaluations assigned in the August 2006 rating decision.  

During the course of the instant appeal, the Veteran underwent a total right knee replacement, which resulted in an increase in the assigned disability evaluation to 30 percent as of March 1, 2009.  See June 2008 rating decision.  In addition, the Veteran's lumbar spine disability was assigned a 20 percent evaluation as of June 16, 2010.  See July 2010 supplemental statement of the case.  However, as the Veteran has not been awarded the maximum evaluation for these disabilities, these issues remain on appeal.  See 38 C.F.R. § 4.16(a) (2010); see also AB v. Brown, 6 Vet. App. 35 (1993).

In a February 2011 statement, the Veteran asserted that his service-connected disabilities on appeal prevent him from working.  In this regard, the Veteran stated that he is a retired plumber and current struggles to complete small chores around the house.  The Court of Appeals for Veterans Claims has held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, while the Veteran has previously been provided VA examinations to determine the severity of his service connected bilateral knee and lumbar spine disabilities, no opinion has been offered as to whether these disabilities prevent the Veteran from obtaining and maintaining gainful employment.  As such, a remand, with unfortunate delay, is required prior to a Board decision.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral knee and lumbar spine disabilities.  The claims folder must be made available to the examiner for review, and the record should indicate that such a review was accomplished.  All indicated tests should be performed and the findings reported in detail.  Following a review of the record and an examination of the Veteran, the examiner should provide a response to all of the following:

a. The examiner should provide specific findings as to the range of motion of the bilateral knees and lumbar spine.  Any pain during range of motion testing should be noted, and the examiner should accurately measure and report where any recorded pain begins and ends when measuring range of motion.  The examiner should also note whether there is any objective evidence of weakness, excess fatigability, and/or incoordination associated with the Veteran's bilateral knee disabilities.  If observed, the examiner should specifically comment on whether the Veteran's range of motion is affected, and if possible, provide the additional loss of motion in degrees.

b. After considering the Veteran's documented medical history, the examiner should identify all impairments associated with the Veteran's bilateral knee disabilities, including any instability, dislocation or removal of the semilunar cartilage or impairment of the tibia and fibula.

c. After considering the Veteran's documented medical history, the examiner should identify all impairments associated with the Veteran's lumbar spine disorder, including any associated neurological, bowel or bladder impairment.

d. The examiner should offer an opinion as to the functional effect the Veteran's bilateral knee and lumbar spine disabilities have on the Veteran's employability.  Any opinion should be accompanied by an explanation regarding how the Veteran's service-connected bilateral knee and lumbar spine disabilities cause marked interference with employment or an inability to follow a substantially gainful employment.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



